IN THE SUPREME COURT OF THE STATE OF NEVADA


                   NEVADA COLLECTORS                                     No. 81930
                   ASSOCIATION, A NEVADA NON-
                   PROFIT CORPORATION,
                   Appellant,
                   vs.
                   THE STATE OF NEVADA
                   DEPARTMENT OF BUSINESS AND                                 JUN 1 7 2022
                   INDUSTRY FINANCIAL
                                                                                              -.Y.•.;:r.
                   INSTITUTIONS DIVISION; AND                              CLEP.K F
                                                                          BY . 6.
                   JUSTICE COURT OF LAS VEGAS                                   DEpt.,
                   TOWNSHIP,
                   Res • ondents.

                                           ORDER OF AFFIRMANCE

                              This is an appeal from a final judgment in an action seeking
                   declaratory and injunctive relief in challenging the constitutionality of a
                   statute and a court rule. Eighth Judicial District Court, Clark County;
                   Nancy L. Allf, Judge.
                              Appellant Nevada Collectors Association (NCA) sued
                   respondents the State of Nevada Department of Business and Industry
                   Financial Institutions Division (FID); its Commissioner, Sandy O'Laughlin;
                   and Justice Court of Las Vegas Township (Justice Court). NCA alleged in
                   its complaint that, when combined, NRS 97B.160 and Local Rules of
                   Practice for the Justice Court of Las Vegas Township Rule 16 (JCRLV 16)




SUPREME COURT
        OF
      NEVADA


             ADO
40) i 947A
                                                                                         (92- )9 3 27
                effectively restricted NCA's members access to the courts.' Justice Court
                moved to dismiss under NRCP 12(b)(5) and FID also moved to dismiss
                under NRCP 12(b)(5) and NRCP 12(b)(1). The district court granted both
                motions, finding that NCA lacked standing. We agree.
                             Questions of standing are reviewed de novo. Morency v. Dep't
                of Educ., 137 Nev., Adv. Op. 63, 496 P.3d 584, 588 (2021). Constitutional
                "[sltanding is a self-imposed rule of restraine in Nevada; however,
                cases for declaratory relief, and where constitutional matters arise, this
                court has requirecr it. Stockmeier v. Nev. Dep't. of Corr. Psychological Rev.
                Panel, 122 Nev. 385, 393, 135 P.3d 220, 225-26 (2006) (first alternation in
                original) (footnotes omitted) (internal quotation marks omitted), abrogated
                on other grounds by Buzz Stew, LLC v. City of N. Las Vegas, 124 Nev. 224,
                228 n.6, 181 P.3d 670, 672 n.6 (2008). Constitutional standing requires a
                justiciable controversy between parties with adverse legal interests. Doe v.
                Bryan, 102 Nev. 523, 525, 728 P.2d 443, 444 (1986). A legal interest means
                an actual injury—one that is personal and not general. Schwartz v. Lopez,
                132 Nev. 732, 743, 382 P.3d 886, 894 (2016) ("Generally, a party must show
                a personal injury and not merely a general interest . . . ."). For example, in
                Doe we concluded that plaintiffs challenging the constitutionality of a
                criminal statute lacked an actual injury because they could not show any


                      1The  parties refer to NRS 97B.160 as Assembly Bill (A.B.) 477. A.B.
                477 was codified as NRS Chapter 97B. See A.B. 477, 80th Leg. (Nev. 2019);
                2019 Nev. Stat., ch. 368, §§ 2-19, at 1-6. NRS 97B.160 places a cap on
                attorney fees for certain plaintiffs (which includes NCNs niembers) in
                actions to collect on debt. JCRLV 16 requires that Iclorporations and
                limited liability corporations (LLC) shall be represented by an attorney" in
                Las Vegas Justice Court. NCNs argument is that the two rules, in
                combination, render the pursuit of certain debts in the justice court cost-
                prohibitive to its corporate members.
SUPREME COURT
        OF
     NEVADA
                                                      2
()) PA47A
                     enforcement efforts made against them under that statute. 102 Nev. at 526,
                     728 P.2d at 445.
                                 Here, we similarly conclude that NCA has failed to demonstrate
                     a legitimate legal interest. While NCA claims its members declarations
                     demonstrate actual injury, it never claims that any member received an
                     adverse ruling regarding attorney fees in justice court. Rather, it merely
                     argues that its members could spend more on attorney fees than they would
                     be able to recoup, because of NRS 97B.160 and JCRLV 16. We need not
                     resolve the issue of whether FID could pursue a disciplinary action against
                     an NCA member for requesting excess attorney fees, because even if FID
                     could, it has not.    See, e.g., Doe, 102 Nev. at 526, 728 P.2d at 445
                     (deterrnining that no actual injury existed because there was nothing in the
                     record to "reflect any enforcement efforts [for violation of the relevant
                     statute] by the State against appellants or others").
                                 Even if NCA had overcome these barriers, we lack jurisdiction
                     to consider controversies brought on a non-party's behalf absent statutory
                     permission. See, e.g., High Noon at Arlington Ranch Horneowners Ass'n v.
                     Eighth Judicial Dist. Court, 133 Nev. 500, 511, 402 P.3d 639, 648
                     (concluding that a homeowners' association's representational standing was
                     governed by statute and High Noon lacked standing under the statute at
                     issue). NCA does not raise, and we are not aware of, any statutory authority
                     giving NCA representational standing here. While NCA relies on federal
                     authority in support of its standing argument, this authority is unavailing
                     because "[s]tate courts are not bound by federal standing principles, which
                     derive from the case or controversy component of the United States
                     Constitution." Heller v. Legislature of Nev., 120 Nev. 456, 461 n.3, 93 P.3d
                     746, 749 n.3 (2004) (internal quotation marks omitted).

SUPREME COURT
         OF
       NEVADA
                                                          3
(0)   I947A alber.
                                   Accordingly, we affirm the judgment of the district court.
                                   It is so ORDERED.




                                                          Hardesty




                                                          Stiglich


                                                                     (74'ef--•           J.
                                                          Herndon


                        cc:   Hon. Nancy L. Allf, District Judge
                              Lansford W. Levitt, Settlement Judge
                              Brownstein Hyatt Farber Schreck, LLP/Las Vegas
                              Attorney General/Carson City
                              Attorney General/Las Vegas
                              Olson, Cannon, Gormley, & Stoberski
                              Gesund & Pailet, LLC
                              Fennemore Craig P.C./Reno
                              Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                            4
Ith I947A    6411ges.